Goodloe, J.
(dissenting) — The title of RCW 10.95 is "Capital Punishment — Aggravated First Degree Murder". CrR 6.4(e)(1) explicitly provides:
In prosecutions for capital offenses the defense and the state may challenge peremptorily 12 jurors each;. . .
The defendant was charged with aggravated first degree murder, which may be charged as a capital offense. RCW 10.95.020. The applicability of CrR 6.4(e)(1) should not turn on the discretion of the prosecutor, i.e., whether he or she seeks the death penalty. I would hold that the defendant is entitled to 12 peremptory challenges. Therefore, I dissent.
Dore, J., concurs with Goodloe, J.